Citation Nr: 1643609	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-31 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel







INTRODUCTION

The Veteran served on active duty from April 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

When this case was most recently before the Board in February 2016, the Board denied service connection for hepatitis C.  The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court), and in September 2016, the Court granted the parties' Joint Motion for Remand (JMR), and returned the case to the Board for action consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he acquired hepatitis C due to air gun inoculations in service.

Historically, the Board remanded this claim in September 2015 and directed the RO to return the claims file to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's diagnosed hepatitis C.

Subsequent to the Board's September 2015 Remand, an October 2015 VA examiner opined that the Veteran's hepatitis C was less likely than not incurred in or caused by his military service.  The examiner cited the lack of in-service medical care for hepatitis C and the fact that hepatitis C was not diagnosed until 1987 which would be outside the incubation period for hepatitis C.  The examiner also cited the lack of scientific proof documenting transmission of hepatitis C by air gun injectors, as noted in a June 2004 Fast Letter.  The examiner also stated that there were no other in-service risk factors identified.

In the JMR, the parties agreed that as VA Fast Letter 04-13 stated that the transmission of hepatitis C by air gun was "biologically plausible", the Board should seek clarification from the October 2015 examiner explaining whether, if it is biologically plausible that air guns could transmit hepatitis C, that the Veteran's hepatitis C was at least as likely as not related to his in-service vaccination.  Second, the examiner reasoned in part that the Veteran "was not diagnosed until 1987 on a routine check up, which does not meet the required period of incubation."  The parties agree that this rationale is inadequate because it did not address whether it was likely that the Veteran could have had undiagnosed hepatitis C prior to 1987.  Third, the examiner noted that air gun inoculation was the Veteran's only identified "risk factor"; however, the examiner provided no explanation as to how, if the Veteran had no other risk factors for hepatitis C, it was not likely that his only risk factor, i.e., air gun inoculation, was the cause of his hepatitis C.  On remand, the parties agreed that the Board should return the October 2015 examination report for clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return access to the electronic claims file to the October 2015 VA examiner or to an examiner with appropriate knowledge and expertise if the October 2015 examiner is not available.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  For the Veteran's claimed hepatitis C condition, the examiner must: 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hepatitis C is caused by, first manifested during, or etiologically related to active duty service.

The examiner should specifically discuss VA Fast Letter 04-13 as it stated that the transmission of hepatitis C by air gun was "biologically plausible"; explain whether, if it is biologically plausible that air guns could transmit hepatitis C, that the Veteran's hepatitis C was at least as likely as not related to his in-service vaccination. 

Provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hepatitis C could have been undiagnosed prior to 1987.

In addition, the examiner should explain as to how, if the Veteran had no other risk factors for hepatitis C, it was not likely that his only risk factor, i.e., air gun inoculation, was the cause of his hepatitis C.

A complete rationale should be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

